BENTON, J.,
concurring.
I concur on the authority of Irwin Yacht & Marine Corp. v. Piernik, 675 So.2d 975, 976 (Fla. 1st DCA 1996) (reversing where “JCC ... limited ... offset ... to that actually taken by social security [before the claimant was accepted as permanently totally disabled] without making a determination as to the actual limitation of the offset under section 440.15(9)(a)”), and Brown v. L.P. Sanitation, 689 So.2d 332, *727333 (Fla. 1st DCA 1997) (construing section 440.15(3), Florida Statutes (Supp. 1994), to allow “recovery of overpayments occurring on or after January 1, 1994” without regard to date of accident).